 Case 3:12-cr-04352-JLS Document 566 Filed 05/10/19 PageID.2409 Page 1 of 3




 1   ROBERT S. BREWER, JR.
     United States Attorney
 2   BENJAMIN KATZ
     Assistant U.S. Attorney
 3   California State Bar No. 272219
     United States Attorney’s Office
 4   880 Front Street, Room 6293
     San Diego, CA 92101
 5   Tel: (619) 546-9604
     Fax: (619) 546-0450
 6   Email: benjamin.katz@usdoj.gov
 7   Attorneys for the United States
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                      )   Case No. 12-cr-04352-JLS
                                                    )
11                        Plaintiff,                )   NOTICE OF APPEARANCE
                                                    )
12           v.                                     )
                                                    )
13                                                  )
      ARA KESHISHYAN, ET AL.,                       )
14                                                  )
                          Defendant.                )
15                                                  )
                                                    )
16
17   TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
18           I, the undersigned attorney, enter my appearance as lead counsel for the
19   United States in the above-captioned case. I certify that I am admitted to practice in this
20   court or authorized to practice under CivLR 83.3.c.3-4.
21           The following government attorneys (who are admitted to practice in this court or
22   authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
23   be listed as lead counsel for CM/ECF purposes, and should receive all Notices of
24   Electronic Filings relating to activity in this case:
25   Name                Bar No.              Telephone No.            Email Address
26   None.
27
28
 Case 3:12-cr-04352-JLS Document 566 Filed 05/10/19 PageID.2410 Page 2 of 3




 1          Effective this date, the following attorneys are no longer associated with this case
 2   and should not receive any further Notices of Electronic Filings relating to activity in
 3   this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
 4   CM/ECF, please terminate this association):
 5   Name                                    Email Address
 6   Emily J. Keifer                         Emily.Keifer@usdoj.gov
 7   Please feel free to call me if you have any questions about this notice.
 8          DATED: May 10, 2019.
 9                                                 ROBERT S. BREWER, JR.
                                                   United States Attorney
10
                                                   S/ Benjamin Katz
11                                                 BENJAMIN KATZ
                                                   Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 3:12-cr-04352-JLS Document 566 Filed 05/10/19 PageID.2411 Page 3 of 3




 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                          SOUTHERN DISTRICT OF CALIFORNIA
 5
 6    UNITED STATES OF AMERICA                    )   Case No. 12-cr-04352-JLS
                                                  )
 7                       Plaintiff,               )
                                                  )
 8          v.                                    )   CERTIFICATE OF SERVICE
                                                  )
 9                                                )
      ARA KESHISHYAN, ET AL.,                     )
10                                                )
                         Defendant.               )
11                                                )
12
     IT IS HEREBY CERTIFIED THAT:
13
           I, BENJAMIN KATZ, am a citizen of the United States and am at least eighteen
14
     years of age.   My business address is 880 Front Street, Room 6293, San Diego,
15
     California 92101-8893.
16
           I am not a party to the above-entitled action. I have caused service of the Notice
17
     of Appearance on the party by postal mail to:
18
19   Ara Keshishyan
20   35422298
     10164 Samoa Ave, #13
21   Tujunga, CA 91042
22         I declare under penalty of perjury that the foregoing is true and correct.
23         DATED: May 10, 2019.                          S/ Benjamin Katz
24                                                       BENJAMIN KATZ
                                                         Assistant U.S. Attorney
25
26
27
28
